Order reversed on the facts, with ten doHars costs and disbursements, and motion granted, with ten doHars costs to abide the event, on the ground that Chautauqua county is the proper county for the trial of this action, all of the defendants having been residents of that county at the time of the commencement of the action, and the plaintiff not having been at the time of the commencement of the action a resident of Erie county. AH concur. Present — Sears, P. J., Crouch, Taylor, Edgeomb and Thompson, JJ.